United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    April 12, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 05-41226
                        Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JUAN ORDONES-FERUZCA, also known as
Rafael Ornelas-Garcia,

                                      Defendant-Appellant.

                         --------------------
               Appeal from the United States District
                 for the Southern District of Texas
                      USDC No. 7:01-CR-87-ALL
                         --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, appointed counsel for Juan

Ordones-Feruzca, has moved for leave to withdraw and has filed a

brief in accordance with Anders v. California, 386 U.S. 738

(1967).   Ordones-Feruzca has not filed a response to counsel’s

motion.   Our independent review of the brief and the record

discloses no nonfrivolous issues for appeal.    Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-41226
                                 -2-

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.   See 5TH CIR. R. 42.2.